UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2014(Unaudited) Deutsche Capital Growth Fund (formerly DWS Capital Growth Fund) Shares Value ($) Common Stocks 99.2% Consumer Discretionary 18.8% Auto Components 0.9% BorgWarner, Inc. Hotels, Restaurants & Leisure 3.7% Brinker International, Inc. (a) Las Vegas Sands Corp. Norwegian Cruise Line Holdings Ltd.* (a) Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail 2.3% Amazon.com, Inc.* Expedia, Inc. (a) Media 3.2% Twenty-First Century Fox, Inc. "A" (a) Walt Disney Co. (a) Specialty Retail 4.8% Dick's Sporting Goods, Inc. GNC Holdings, Inc. "A" Home Depot, Inc. L Brands, Inc. Textiles, Apparel & Luxury Goods 3.9% NIKE, Inc. "B" VF Corp. (a) Consumer Staples 10.2% Beverages 2.3% PepsiCo., Inc. Food & Staples Retailing 2.6% Costco Wholesale Corp. Whole Foods Market, Inc. (a) Food Products 4.0% Hillshire Brands Co. Mead Johnson Nutrition Co. Mondelez International, Inc. "A" Personal Products 1.3% Estee Lauder Companies, Inc. "A" Energy 5.1% Energy Equipment & Services 2.3% Halliburton Co. Oil, Gas & Consumable Fuels 2.8% EOG Resources, Inc. Noble Energy, Inc. Pioneer Natural Resources Co. (a) Financials 5.8% Capital Markets 2.8% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.4% Discover Financial Services Diversified Financial Services 0.8% Intercontinental Exchange, Inc. Real Estate Investment Trusts 0.8% Crown Castle International Corp. (REIT) Health Care 15.1% Biotechnology 7.1% Celgene Corp.* (a) Cepheid, Inc.* (a) Gilead Sciences, Inc.* (a) Medivation, Inc.* (a) NPS Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.2% CareFusion Corp.* St. Jude Medical, Inc. Health Care Providers & Services 3.0% Express Scripts Holding Co.* (a) McKesson Corp. Premier, Inc. "A"* Life Sciences Tools & Services 1.5% Thermo Fisher Scientific, Inc. Pharmaceuticals 1.3% Allergan, Inc. Bristol-Myers Squibb Co. Industrials 12.0% Aerospace & Defense 2.3% Boeing Co. TransDigm Group, Inc. Commercial Services & Supplies 0.7% Stericycle, Inc.* (a) Electrical Equipment 1.9% AMETEK, Inc. Regal-Beloit Corp. Industrial Conglomerates 1.9% General Electric Co. Roper Industries, Inc. Machinery 3.8% Dover Corp. (a) Parker Hannifin Corp. SPX Corp. Road & Rail 1.4% Norfolk Southern Corp. Information Technology 26.9% Communications Equipment 1.3% Ciena Corp.* Palo Alto Networks, Inc.* Internet Software & Services 6.4% Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* LinkedIn Corp. "A"* IT Services 3.6% Accenture PLC "A" (a) Cognizant Technology Solutions Corp. "A"* Sabre Corp.* (a) Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 1.6% Avago Technologies Ltd. (a) NXP Semiconductor NV* Xilinx, Inc. Software 7.8% Intuit, Inc. Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* (a) Solera Holdings, Inc. Splunk, Inc.* (a) VMware, Inc. "A"* (a) Technology Hardware, Storage & Peripherals 6.2% Apple, Inc. Western Digital Corp. Materials 5.0% Chemicals 4.2% Ecolab, Inc. LyondellBasell Industries NV "A" Monsanto Co. Containers & Packaging 0.8% Ball Corp. Utilities 0.3% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $1,019,321,323) Principal Amount ($) Value ($) Convertible Bond 0.5% Information Technology Workday, Inc., 1.5%, 7/15/2020 (Cost $7,313,859) Shares Value ($) Securities Lending Collateral 15.0% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $235,180,626) Cash Equivalents 0.9% Central Cash Management Fund, 0.06% (b) (Cost $13,615,126) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,275,430,934) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,277,281,043.At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $530,830,348.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $541,192,703 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,362,355. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $227,413,744, which is 14.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
